ORDER
PER CURIAM.
Ray Everett Bohlen appeals the dismissal of his Rule 24.035 motion for lack of jurisdiction. The lower court found that he filed his motion outside of the ninety-day limit required under Rule 24.035(b). Bohlen alleges the date on his motion did not reflect his actual delivery date to the department of corrections. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).